Citation Nr: 1504697	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-06 764	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for post-traumatic stress disorder (PTSD), and, if so, whether service connection is warranted.
 
2.  Whether new and material evidence has been submitted to reopen previously-denied claims for entitlement to service connection for bilateral hearing loss and tinnitus, and, if so, whether service connection is warranted.

3.  Entitlement to an initial disability rating in excess of 10 percent for right hip strain with arthritis.

4.  Entitlement to a disability rating in excess of 10 percent for right foot disability, status post bunionectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of January 2008 and February 2012.  The Veteran's representative has waived initial RO review of all evidence added to the record since the most recent Supplemental Statement of the Case.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to a disability rating in excess of 10 percent for right foot disability, status post bunionectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD was denied by the RO in July 1999.  She did not appeal that decision to the Board, nor was any new and material evidence received within the following year.

2.  New evidence received after the July 1999 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.

3.  The Veteran's claimed in-service stressors are not substantiated or corroborated, and no connection between the Veteran's period of service and PTSD or any acquired psychiatric disability is shown.

4.  The Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus were denied by the RO in July 2003.  She did not appeal that decision to the Board, nor was any new and material evidence received within the following year.

5.  New evidence received after the July 2003 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  

6.  The Veteran's right hip strain with arthritis is manifested by limitation of flexion to 95 degrees, extension of 20 degrees, adduction at 12 degrees, and abduction of 30 degrees; altered gait, and pain.  


CONCLUSIONS OF LAW

1.  The July 1999 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  Evidence received since the July 1999 denial of service connection for PTSD is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Service connection for an acquired psychiatric disability to include PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The July 2003 denials of service connection for bilateral hearing loss and tinnitus are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
4.  Having received new and material evidence pertinent to the denials of service connection for bilateral hearing loss and tinnitus, these claims are reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  A disability rating greater than 10 percent is not warranted for right hip strain with arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5252 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by an August 2007 letter to the Veteran that informed her of her own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based upon the submission of new and material evidence, the Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such information was provided to the Veteran in the August 2007 letter.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, Social Security disability records, and VA examination reports.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Laws and regulations

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statement from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251   (1999).

The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

      PTSD

The Veteran contends she was raped on two occasions during service, and that she suffers from PTSD due to this military sexual trauma.

Service connection for PTSD was denied in July 1999 as not well grounded, because the Veteran's claimed stressors were not corroborated and because she failed to report for a VA examination scheduled to verify the diagnosis of PTSD.  The Veteran did not perfect an appeal as to this denial, nor submit new and material evidence within one year, and it therefore became final one year after she was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran filed the instant claim in July 2007.  A large volume of evidence, including written statements from the Veteran herself, the Veteran's military personnel records, and VA medical records spanning fifteen years have been added to the file since the prior denial.  Although the RO reopened the claim, the denial on the basis that the Veteran's statements regarding the rapes in service were uncorroborated was continued.  

According to the Veteran's medical entrance examination in September 1982, she was deemed to have been psychiatrically normal upon clinical examination.  On the medical history portion of the examination, she wrote that she had had or had at that time depression or excessive worry.  The examining medical official noted that she was "living with daily problems" and determined that she was qualified for induction into the Army.  

The Veteran's service treatment records contain little of relevance to this claim.  In February 1985, it was noted that she was worried she may be pregnant.  In March 1985, during a gynecological appointment, she reported experiencing pain and bleeding during coitus.  In April 1985, she was treated for pubic lice.  In June 1985, she was treated for a severe case of hives which failed to resolve upon the initial treatment.  

Later in June 1985, apparently in conjunction with the discharge proceedings, she underwent a mental status evaluation.  The physician who administered the evaluation concluded that the Veteran's behavior was normal, and that she was fully oriented with normal thought content and a clear thinking process.  Her mood was deemed to have been level, she was mentally responsible, able to distinguish right from wrong, and able to adhere to the right.  Furthermore, she was deemed to have the mental capacity to understand and participate in board proceedings, and to meet Army retention standards.

Newly-obtained service personnel records reflect that she was discharged on account of homosexual behavior, which was extensively documented through interviews with witnesses to such behavior.  She was then honorably discharged for homosexuality in November 1985.  At the time, her commanding officer wrote, "Outside of her homosexual activities, [the Veteran] has proved herself capable of being a good solider.  She has not been in any other trouble and has generally acted and performed as a soldier is expected to act.  All factors considered, I believe an Honorable Discharge to be appropriate characterization of service."

Following discharge, the Veteran applied for service connection for a bunion on her right foot.  She did not claim any psychiatric disability at that time.  During the course of developing the bunion claim, however, she was provided with a general VA medical examination in January 1986.  The report of this examination shows that her psychiatric condition was noted to have been normal at that time.

In February 1998, she applied for service connection for PTSD based upon military sexual trauma.  The same month she also sought counseling with VA.  In a report dated in March 1998, which was not added to her VA claims file until August 2014, a VA staff psychologist noted that the Veteran had recently been released from prison into a drug treatment facility.  She had sought counseling from VA for PTSD from childhood sexual trauma and trauma from sexual exploitation in the military.  The psychologist rendered diagnoses of drug abuse and alcohol abuse in remission, and of PTSD from childhood sexual trauma and trauma from sexual exploitation in the military.

During a September 2008 psychiatric evaluation sponsored by the Social Security Administration pursuant to her claim for Social Security Disability benefits, the Veteran reported having been molested during childhood, and then being raped twice in the military.  The examining psychiatrist rendered a diagnosis of PTSD, without specifying or further commenting upon the Veteran's stressors, other than to describe the Veteran as "an adequate historian." 

In a December 2009 statement in support of her claim, the Veteran described a stressor event.  "I was on a weekend pass from AIT.  I was staying in a room in a motel off post.  I had been drinking with some of my roommates.  I was getting tired so as I was returning to my room two guys that knew me from our school tried to get me to have a drink with them in their room.  At first I said no.  Then they just grabbed me and forced me into their room.  Then one guy who was black forced me on the bed and the other guy who was white held me down and they both took turns raping me.  They held me down by my neck and forced my legs apart.  I did not report it because I was afraid."  She asserted that she continued to have recurring dreams where she is always running from someone, and from which she wakes up drenched in sweat.  She also asserted that she could no longer function at work because she felt threatened by the men at every job she had ever had as an automobile mechanic.

In her substantive appeal, the Veteran wrote that the accusation of homosexuality and eventual discharge was another stressor for her.  She stated that when the charges were made, she was taken off duty, and spent the six months during the discharge hearing proceedings in a drunken stupor.  She also wrote that the charges were false, that she had been drunk and passed out during the alleged homosexual incidents, and that she was ashamed and felt her life had been taken from her by the discharge based upon homosexuality.

In September 2010, the Veteran's treating psychologist at the time (a different psychologist than the author of the 1998 medical record) wrote a letter in support of the Veteran's claim for service connection for PTSD related to military sexual assault.  In the letter she noted that the Veteran had a history of physical, emotional, and sexual abuse as a child, and joined the military to escape her abusive home, but shortly after joining was raped twice in one day by two men.  According to the psychologist, "These military sexual assaults seem to have exacerbated her already existing mental health and relationship problems, and led to alcohol abuse that damaged her ability to function."  The psychologist noted that the veteran has difficulty working with men as a result of the assaults and the generally hostile environment in the military.  She now cannot hold down jobs, although she is a skilled mechanic.  The psychologist attributed this partly to her anger at and defensiveness with men, and partly to past alcohol abuse which interfered with work functioning.  The psychologist then opined that the Veteran's inability to work has led her to be homeless.  She concluded the letter with her medical opinion that the Veteran's "current disabilities were more likely than not caused by military sexual trauma."

Also added to the record since the 1999 denial are many, many VA treatment records, and medical records obtained and generated by the Social Security Administration to support that agency's grant of disability benefits.  

The Board finds that the newly-submitted and obtained evidence constitutes new and material evidence to reopen the claim for entitlement to service connection for PTSD.  In particular, the two new VA medical opinions presented twelve years apart, by different psychologists who both treated the Veteran for PTSD, 1) show a current diagnosis of PTSD, which was missing at the time of the previous denial; and 2) show that two medical experts with experience in the area of PTSD believed the Veteran's account of the rapes in service.  This information was not previously of record, and it bears directly and substantially upon the specific matter under consideration.  Furthermore, the new evidence is neither cumulative nor redundant, and by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Shade.  Therefore, the claim is reopened.  

Following reopening and a de novo review, however, the Board concludes that service connection for PTSD is not warranted, because the required legal and regulatory criteria are not met.  In this case, although the evidence shows 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV); and 2) a link, established by medical evidence, between current symptoms and an in-service stressor; the third criterion, of credible supporting evidence that the claimed in-service stressor occurred is simply not established.  

In this regard, the current diagnosis of PTSD is well established in the voluminous medical evidence of record.  The medical link is also well established in this same evidence.  The missing link in this analysis is evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the Veteran's statements as to being raped during service were accorded full credibility at that stage in the analysis.  Now that the claim has been reopened, however, it is the responsibility of the Board to evaluate the credibility of her statements, especially since her statements constitute the only evidence of rape during service.

Following a careful review of the evidence of record, the Board concludes that the Veteran's allegations and reported history as to being raped in service are not supported in the record.  Absent such support, or corroboration, we are left with a simple determination as to whether her statement of events is credible.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The governing regulation allows the VA to look for alternative contemporaneous sources for evidence which may tend to show the Veteran experienced a stressor event at a particular time.  38 C.F.R. § 3.304(f)(5).  In this case, the Veteran asserts that she was raped during her period of Advanced Individual Training, and that contemporaneous evidence shows that she had behavior change, increased drunkenness, and deterioration in her work performance following the rape.  However, such contemporaneous evidence of record does not support her assertion.  To the contrary, her contemporaneous records do not corroborate behavior changes or increased drunkenness; rather the only evidence of these things are the Veteran's own later statements made in support of this claim.  She states that during her service in Germany she was a "blackout" drinker; however, her records show no disciplinary actions for repeatedly being late or missing work or performance problems due to alcohol use.  To the contrary, her personnel records reflect awards and commendations, as well as the statement quoted above from her commanding officer.  Her personnel records also contain numerous statements dated in 1985 from people she served with attesting to her performance; there are no indications she had any performance issues, issues with co-workers or superiors, etc.  There is no indication in the record that she experienced any difficulty during or after Advanced Individual Training, and it appears that she performed the duties for her remaining two and half years of service in an adequate and perhaps even exemplary manner.  

Similarly, the Veteran's service treatment records do not provide support for a rape during Advanced Individual Training.  Her concerns about possible pregnancy, pain and bleeding during coitus, and public lice occurred at least two years after the alleged rape.  Similarly, the case of hives, which might indicate nervousness at the time, occurred concurrent with her discharge proceedings, rather than with the alleged rape.  In weighing credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  It is important to emphasize that in this case, the Board is not denying the case simply because there is no medical evidence contemporaneous to the alleged rape, but because the absence of evidence at that time is another factor to be considered in determining the Veteran's overall credibility in this matter.  When the evidence is so scanty, all potentially-relevant positive and negative evidence must receive scrutiny. 

Other case law provides the guidance that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the Veteran's credibility is further undermined by her normal psychiatric evaluation upon discharge, and the normal psychiatric impression she left with the VA examiner who conducted a general medical examination in January 1986.  It appears that she first reported having been raped during service in February 1998, when she filed the claim for service connection.  The earliest diagnosis of PTSD available for review is dated in March 1998, approximately fifteen years after the alleged in-service rape.  Thus, the time frame in between the alleged stressor event and the initial diagnosis is another piece of evidence which can be viewed as significant in this case.  

The fact that two VA psychologists accepted the Veteran's stressor events as 1) true and 2) the critical nexus to service, is probative evidence, and indeed was the basis for the Board's reopening the previously-denied claim.   38 C.F.R. § 3.304(f)(5) allows for medical opinion evidence to be submitted for the purpose of determining whether the alleged stressor occurred.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  The fact that the VA psychologists have rendered a diagnosis of PTSD based in part on military stressors (there are also childhood stressors in this case) does not in itself provide evidence sufficient to verify that a rape in service occurred, absent other credible supporting evidence that claimed in-service stressor occurred.  The probative value of any medical opinion must be weighed, just as any other piece of evidence.   Here, for the reasons detailed above, the Board finds the Veteran's account of the in-service assaults lacks credibility.  To the extent any medical professional based his or her conclusions on the assumption the stressor had been verified, the opinion was based on a false factual premise and carries no probative value.  Therefore, it cannot be used to verify the stressor actually occurred.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57.  In short, the only evidence in this case which links the Veteran's PTSD diagnosis to service is her own statement that she was raped in service.  Analysis of contemporaneous evidence, including service treatment and personnel records, which could potentially corroborate her claim has yielded nothing to support the claim, as the evidence does not show behavior changes, work performance issues, or other indicia of a rape or trauma during the Veteran's Advanced Individual Training.  

The Veteran's own record as to complete honesty is not untainted either.  For instance, a comparison of the records reflecting her discharge for homosexuality with her later statements reveals several inconsistencies which can only be attributed to her carelessness with the facts.  Her recent written statements to VA minimize the episodes of homosexual behavior, wherein she characterizes the episodes as having been a misunderstanding, and/or occurring when she was passed out drunk.  However, these statements are in contrast to the witness statements obtained by the investigating officer at the time, which indicate a pattern of recurring behavior in which she was an active participant.  When the Veteran applied to the Army Discharge Review Board after service, she did not assert the charges were false; rather, she stated her belief that her behavior was a personal issue not warranting discharge from the service.  

For these reasons, the Board finds that the Veteran's assertion of having been raped during Advanced Individual Training is not supported by the evidence of record.  A grant of service connection requires credible supporting evidence that the claimed in-service stressor occurred.  Absent such evidence, the preponderance of the evidence is against the claim and service connection for PTSD is not warranted.  

The Veteran's representative argues that because the Veteran carries a working diagnosis of depression as well as PTSD, that the VA should consider service connection for these psychiatric disabilities as well.  Case law dictates that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Clemons, in part, recognizes the interrelated nature and complexity of psychiatric disabilities, and the sometimes-overlapping characteristics psychiatric disabilities, along with the difficulty of assigning precise labels to complex disabilities.  In this case, however, there is no indication whatsoever in the medical evidence, of a relationship between the Veteran's depression and service.  Nowhere in the voluminous medical evidence of record does a medical professional link depression to service.  Furthermore, the psychological examination provided in June 1985 shows that the Veteran was not having problems with depression at that time.  

	Hearing loss and tinnitus

Service connection for hearing loss and tinnitus was denied in July 2003 because no hearing loss or tinnitus was shown during service or immediately after service and there was no evidence showing that hearing loss was caused by a verifiable event in service.  The Veteran did not perfect an appeal as to this denial, nor submit new and material evidence within one year, and it therefore became final one year after she was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran filed the instant claim in July 2007.  A large volume of evidence, including written statements from the Veteran herself, the Veteran's military personnel records, Social Security records, and VA medical records spanning fifteen years have been added to the file since the prior denial.  

A review of the medical records added to the file since July 2003 includes many VA medical records.  It appears the Veteran did not undergo any hearing evaluation until 2010, even though she filed for service connection in 2007.  The report of a June 2007 occupational therapy evaluation reflects the therapist's assessment that the Veteran's hearing appeared to be intact.  The report of a February 2009 history and physical examination conducted prior to her admission to the VA domiciliary, reflects that the Veteran had "some degree of hearing loss."

The Veteran had several VA audiological consultations in 2010.  According to these, the Veteran had a history of military noise exposure from the motor pool, generators, and one to five ton trucks.  She had subsequent noise exposure from her work as an auto mechanic.  The audiologist noted that the Veteran exhibited mild functional behaviors throughout the testing and that her actual pure tone thresholds were likely to be elevated by five to ten decibels.  Nevertheless, she had moderately severe sensorineural hearing loss with good word recognition for amplified speech.  She was given hearing aids in October 2010.  

Upon review, the Board determines that the Veteran's statements provided to the VA audiologist in 2010 for purposes of treatment, that she was exposed to noise during service from the motor pool, generators, and one to five ton trucks, constitutes new and material evidence sufficient to reopen the previously-denied claim.  Her statements are credible as they are consistent with her military occupational specialty and activities she would have been expected to engage in during service.  Furthermore, the new evidence shows conclusively that she now has diagnoses of hearing loss and tinnitus.  

As discussed above, when new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  To this extent, only, the appeal is granted.  

Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the appellant's reopened claims for entitlement to service connection for bilateral hearing loss and tinnitus without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  These appeals are therefore addressed in the REMAND that follows.

	Right hip

Service connection for right hip strain, as secondary to the service-connected right foot bunion, was granted, effective in July 2007, based upon a VA medical opinion the hip strain was caused by chronic right foot pain.  A noncompensable disability rating was assigned at that time.  In a February 2012 decision, the RO recharacterized the right hip disability as strain with osteoarthritis and awarded a 10 percent disability rating effective in July 2007, based upon the Veteran's painful hip motion related to arthritis.  

The Veteran contends that when she sits for a prolonged time, her right hip gets stiff.  She relates that the hip pops when walking and sometimes buckles to the point of falling.  

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  

Under the provisions of Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the hip is considered a major joint.  38 C.F.R. § 4.45.

The Veteran's right hip strain with arthritis is rated under the provisions of Diagnostic Code 5252.  38 C.F.R. § 4.71a.  Under this Diagnostic Code, a 10 percent disability rating is assigned when hip flexion is limited to 45 degrees.  A higher disability rating for impairment of the hip may be assigned only if hip flexion is limited beyond 45 degrees, or if abduction of the hip is limited to 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.  A flail joint condition is rated as 80 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5254.  Ankylosis of the hip is rated as 60, 70, or 90 percent disabling, depending upon the angle at which the hip is ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5250.

A May 2007 X-ray of both hips revealed no significant osteoarthritic changes.  An October 2007 magnetic resonance imaging scan was interpreted as showing a normal appearing marrow signal in both hips with no evidence to suggest asceptic necrosis.  An October 2007 medical opinion was to the effect that the Veteran's right foot pain was causing right hip pain secondary to strain.  

During a June 2011 VA examination, the Veteran was noted to walk with an antalgic gait.  Examination of her feet revealed evidence of abnormal weight bearing.  She walked with the aid of a cane, due to right hip instability, abnormal movement, weakness, tenderness, and guarding of movement.  There was no subluxation.  Range of motion exercises revealed right hip flexion of 95 degrees, extension of 20 degrees, adduction at 12 degrees, and abduction of 30 degrees.  The examiner noted that right hip function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Additionally, the Veteran had reduced lower extremity muscle strength of 4/5.  X-ray studies were interpreted as showing degenerative arthritic changes, but with normal hip alignment and joint space.  The examiner noted that the Veteran would have difficulty with prolonged ambulation, sitting, and walking up and down stairs, as well as performing arduous physical activities and exercises on account of her right hip disability.  The examiner also opined that the reduced muscle strength in the right leg was secondary to the service-connected right hip strain with arthritis.  

Essentially, the Veteran's right hip range of motion is nowhere near as limited as it would need to be to support the award of a disability rating greater than 10 percent.  Her range of right hip motion, in any plane or direction, does not alone support even a 10 percent disability rating.  In awarding the 10 percent rating, the RO made clear that the higher rating was based upon the painful hip motion related to her arthritis.  Fortunately, she does not have ankylosis, or a flail joint.  There is simply no basis for awarding a higher disability rating for right hip strain with arthritis.  The preponderance of the evidence is against the claim for a higher disability rating for bony pathology involving the Veteran's right hip.    

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that, the symptomatology and impairment caused by the Veteran's right hip strain with arthritis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The regulations expressly consider limitation of motion, pain, and the effect of incapacitating episodes.  38 C.F.R. §§ 4.45, 4.71a.  Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). 

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

Consideration as to the collective and combined effect of the Veteran's service-connected disabilities must be deferred until the RO has completed the actions requested upon Remand.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

New and material evidence having been submitted to reopen the previously denied claim for entitlement to service connection for PTSD, the claim is reopened.

Service connection for an acquired psychiatric disability to include PTSD is denied.

New and material evidence having been submitted to reopen the previously-denied claims for entitlement to service connection for bilateral hearing loss and tinnitus, the claims are reopened.

An initial disability rating greater than 10 percent for right hip strain with arthritis is denied.


REMAND

As the Veteran continues to receive VA medical care, her VA treatment records should be updated in her claims file prior to further review of these appeals.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

	Hearing loss and tinnitus

According to her service treatment records, the Veteran had normal hearing upon entrance into service, during service, and upon discharge from service.  The report of a June 1984 audiogram shows that she was provided with ear plugs for hearing protection during service and that she had normal hearing acuity at that time.  According to the report of a VA examination conducted in 1986, no hearing loss was noted during that examination.  

Nevertheless, service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

The Veteran underwent a VA examination in November 2011.  In addition to her military noise exposure, and post-service noise exposure, the Veteran also reported a history of head trauma upon three separate occasions in 1988, 1995 and in 2009.  The examiner reviewed the Veteran's medical history, to include the history of normal hearing tests in service, noise exposure during service, and post-service noise exposure as an automobile mechanic for twenty-two years where she used pneumatic tools without ear protection.  The examiner then stated, "it is not possible to speculate whether the etiology of bilateral high-frequency hearing loss and tinnitus are due to military noise exposure, noise exposure from employment or a combination of military and employment."  The examiner did not however, explain why it is not possible to determine the cause(s) of the Veterans' hearing loss and tinnitus.  Additionally, although the report indicates that the examiner had been provided with the Veteran's VA medical records, it does not appear that the examiner reviewed the records reflecting the initial diagnosis of hearing loss.

The etiology of disabilities such as hearing loss and tinnitus is an inherently medical question, requiring medical expertise to resolve.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  An examiner's statement that an opinion cannot be provided without speculation is inadequate unless the examiner provides reasons for the inability to provide the needed opinion and explains whether the inability is due to the limits of medical knowledge or whether there is additional evidence that if obtained would allow the opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  The examiner in this case did not provide the required rationale.


	Right foot, post-bunionectomy

In February 2010, the Veteran underwent a bunionectomy on her right foot.  The report of the surgery, and multiple follow-up evaluations are available for review.  The RO properly awarded a temporary total disability rating for purposes of convalescence following the surgery.  However, the Veteran has not been provided with a comprehensive VA examination since the surgery and her convalescence therefrom.  In her March 2012 substantive appeal, she asserts that she now has additional pain in her big toe and heel.  In this regard, we observe that a November 2013 X-ray revealed a normal right foot with anatomic alignment.

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1.  However, the Court has held that, where, as here, entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Therefore, prior to further review of the claim for an increased disability rating, the Board finds that an updated VA examination should be provided, to comprehensively evaluate her post-surgical condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since July 2014, by the VA Long Beach Healthcare System, the VA Greater Los Angeles Healthcare System, the VA West Los Angeles Healthcare Center, the Sepulveda Outpatient Clinic, and the Santa Barbara Community Based Outpatient Clinic for inclusion in the file.

2.  The Veteran's claims file, to include all records obtained pursuant to the above request should be forwarded to a VA specialist in hearing loss and tinnitus for review and a medical opinion.  Following a careful review of the Veteran's audiological history, including that summarized above, the specialist is requested to render an opinion as to whether it is more, less, or equally likely that the Veteran's currently-shown hearing loss and tinnitus had its inception during service or is otherwise related to service.  Factors including the normal hearing showing in service, the Veteran's in-service and post-service noise exposure, and the length of time between service and the initial showing of hearing loss and tinnitus should be considered.  If the specialist is unable to render such an opinion, the specialist must provide reasons for the inability to provide the needed opinion and explain whether the inability is due to the limits of medical knowledge or whether there is additional evidence that if obtained would allow the opinion to be provided.

IF the specialist deems that a clinical examination and/or additional testing would be helpful prior to rendering an informed opinion, then such examination and/or testing must be arranged by the RO.  

3.  The Veteran should be afforded a VA podiatric examination to comprehensively evaluate the post-surgical condition of the Veteran's right foot.  The claims folder, including all records obtained pursuant to the above request, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be performed in conjunction with the examination.  The examiner should specifically comment upon the Veteran's assertion that she now has pain in her heel and whether such pain may be related to her bunion condition of many years.  The complete rationale for all opinions expressed must be fully explained. 

4.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


